Case 5:15-cr-00061-SMH-MLH Document 61 Filed 09/30/20 Page 1 of 9 PageID #: 322




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRCIT OF LOUISIANA
                                  SHREVEPORT DIVISION


 UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 15-00061-01


 VERSUS                                           JUDGE S. MAURICE HICKS, JR.


 CHRISTOPHER J. LEGER                             MAGISTRATE JUDGE HORNSBY


                                 MEMORANDUM RULING

          Before the Court is a Motion to Vacate, Set Aside, or Correct Sentence under 28

 U.S.C. § 2255 (Record Document 51) filed by the petitioner, Christopher J. Leger

 (“Leger”). Leger seeks to have his sentence reduced on the grounds of ineffective

 assistance of counsel. See id. The Government has answered the motion, arguing the

 motion should be denied because the record conclusively shows that Leger is not entitled

 to relief. See Record Document 58. For the reasons following, Leger’s Section 2255

 motion is DENIED.

                      FACTUAL AND PROCEDURAL BACKGROUND

          On March 26, 2015, a federal grand jury returned a three-count indictment against

 Leger.     See Record Document 2.       Count One charged Leger with receiving child

 pornography, in violation of 18 U.S.C § 2252A(a)(2)(A). See id. Count Two charged him

 with distributing child pornography, also in violation of 18 U.S.C § 2252A(a)(2)(A). See

 id. Count Three charged him with possession of child pornography, in violation of 18
Case 5:15-cr-00061-SMH-MLH Document 61 Filed 09/30/20 Page 2 of 9 PageID #: 323




 U.S.C § 2252A(a)(5)(B). See id. The indictment alleged that the criminal conduct began

 on July 10, 2012 and continued through March 13, 2014. See id.

        On November 18, 2015, Leger pled guilty to Count One, that is, receiving child

 pornography. See Record Documents 34 & 36. The written factual basis submitted at

 the time of Leger’s guilty plea provided:

                On March 13, 2014, federal, state, and local agents executed
        a search warrant at a residence located at 6220 Oxbow Loop,
        Bossier City, Louisiana. Agents had previously downloaded four (4)
        child pornography videos from an Internet Protocol (IP) address
        assigned to the physical address. In the residence, agents found
        numerous media devices. A forensic examination of the devices
        identified seventy-six (76) images and an additional two (2) videos of
        known Child Pornography. Many of the images and videos were
        adults engaged in hard core sex acts with prepubescent minors. The
        media devices belonged to LEGER.
                 Among the files found in the computer was a file labeled “7 yr
        old little pumpkin(2).mpg”. LEGER received the file on his computer
        on October 12, 2013. The file was transported in interstate
        commerce by computer. The video showed a young (6-7 year old)
        prepubescent female masturbating and performing oral sex on an
        adult male.
 Record Document 36-2. Leger signed the written factual basis on November 18, 2015.

 With his signature, he “agree[d] that this factual basis form[ed] the basis for a guilty plea

 to Count 1 of the Indictment pending in this case, receiving child pornography, 21 U.S.C

 § 2252A(a)(2)(A).” Id.

        On April 4, 2016, Leger was sentenced to 180 months imprisonment and ten years

 supervised release upon his release from prison. See Record Documents 46 & 48.

 Leger did not file a direct appeal. On April 2, 2017, he filed the instant Motion under 28

 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence. See Record Document 51.

 Leger asserts one ground of relief, that is, his prior counsel was ineffective at the guilty


                                             Page 2 of 9
Case 5:15-cr-00061-SMH-MLH Document 61 Filed 09/30/20 Page 3 of 9 PageID #: 324




 plea and sentencing stage of his case because of his failure to raise Leger’s mental health

 issues and/or ask for a mental examination. See id. at 4.

                                    LEGAL STANDARD

        After conviction and exhaustion of defendant’s right to appeal, the Court is “entitled

 to presume that the defendant stands fairly and finally convicted.” U.S. v. Shaid, 937 F.2d

 228, 231-32 (5th Cir. 1991), quoting U.S. v. Frady, 456 U.S. 152, 164, 102 S.Ct. 1584,

 1592 (1982). “Our trial and appellate procedures are not so unreliable that we may not

 afford their completed operation any binding effect beyond the next in a series of endless

 post-conviction collateral attacks. To the contrary, a final judgment commands respect.”

 Frady, 456 U.S. at 164-165, 102 S.Ct at 1593.          Consequently, issues that can be

 presented in a motion filed under 28 U.S.C. § 2255 are limited. A defendant can challenge

 a final conviction only on issues of constitutional or jurisdictional magnitude. See Shaid,

 937 F.2d at 232. As the Fifth Circuit has stated:

           Relief under 28 U.S.C. § 2255 is reversed for transgression of
           constitutional rights and for a narrow range of injuries that could not
           have been raised on direct appeal and would, if condoned, result in
           a complete miscarriage of justice. Nonconstitutional claims that
           could have been raised on direct appeal, but were not, may not be
           asserted in a collateral proceeding.
 U.S. v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992) (citation omitted).

        Even if a defendant has issues that are constitutional or jurisdictional in nature, he

 may be procedurally barred from raising them. In order to raise an issue for the first time

 on collateral review, a defendant must show both “cause” for his procedural default and

 “actual prejudice” resulting from the error. Id. at 168. To establish “cause,” a defendant

 must show some external impediment prevented him from raising the claim on direct


                                          Page 3 of 9
Case 5:15-cr-00061-SMH-MLH Document 61 Filed 09/30/20 Page 4 of 9 PageID #: 325




 appeal. See U.S. v. Flores, 981 F.2d 231, 235 (5th Cir. 1993). In order to meet the “actual

 prejudice” test, he must demonstrate not just the possibility of prejudice, “but an actual

 and substantial disadvantage, infecting his entire trial with error of constitutional

 dimension.” Shaid, 937 F.2d at 233.

         A narrow exception to the “cause and actual prejudice” exists in extraordinary

 cases “in which a constitutional violation has probably resulted in the conviction of one

 who is actually innocent.” Id. at 232. The Supreme Court has emphasized that this

 exception is limited to only those cases involving “manifest miscarriages of justice” that

 would result in the continued incarceration of an innocent person. 1 Id., citing Smith v.

 Murray, 477 U.S. 527, 537, 106 S.Ct. 2661, 2649 (1986).

                                         LAW AND ANALYSIS

         I.      Ineffective Assistance of Counsel

         A criminal defendant’s claim of ineffective assistance of counsel is not barred by

 the general rule that such claims cannot be brought as collateral review -- unless they

 show cause and prejudice -- if they are not first brought by direct appeal. See Massaro

 v. U.S., 538 U.S. 500, 504, 123 S.Ct. 1690, 1693 (2003), quoting U.S. v. Frady, 456 U.S.

 152, 164, 102 S.Ct. 1584, 1592 (1982); Bousley v. U.S., 523 U.S. 614, 621-622, 118

 S.Ct. 1604, 1610 (1998).            In order to prevail on a claim of ineffective assistance of

 counsel, Leger must prove two things: 1) the counsel’s performance was deficient; and

 2) the deficient performance prejudiced the defense. See Strickland v. Washington, 466


          1 To establish “actual innocence” in a cause where the petitioner entered a plea of guilty, he must

 demonstrate that “in light of all the evidence, it is more likely than not that no reasonable juror would have
 convicted him.” Bousley v. United States, 523 U.S. 614, 623, 118 S.Ct. 1604, 1611 (1998), citing Schlup
 v. Delo, 513 U.S. 298, 327-328, 115 S.Ct. 851, 867-868 (1995).

                                                  Page 4 of 9
Case 5:15-cr-00061-SMH-MLH Document 61 Filed 09/30/20 Page 5 of 9 PageID #: 326




 U.S. 668, 104 S.Ct. 2052, 2062 (1984). Courts must determine if defense counsel “made

 errors so serious that counsel was not functioning as the ‘counsel’ guaranteed . . . by the

 Sixth Amendment.” White v. Thaler, 610 F.3d 890, 898 (5th Cir. 2010) (citation omitted).

 This “ordinarily means establishing a reasonable probability that counsel’s errors changed

 the result of the proceeding.” Beets v. Scott, 65 F.3d 1258, 1265 (5th Cir. 1995). Judicial

 scrutiny of counsel’s performance should be highly deferential; however, a petitioner can

 show deficient performance if he can demonstrate “that counsel’s representation fell

 below an objective standard of reasonableness.” Id. (citation omitted). “There is a strong

 presumption that counsel’s conduct falls within the wide range of reasonable professional

 assistance.” Id., citing U.S. v. Webster, 392 F.3d 787, 793 (5th Cir.2004).

        II.       Leger’s Allegations Regarding His Mental Health

        Leger argues that his counsel was ineffective for failing to ask for a mental

 examination and because he did not “point out [Leger’s] past medical history” at

 sentencing. Record Document 51 at 4. He further maintains that “once incarcerated by

 the BOP, [he] was quickly determined to have psychiatric disorders and [is] on medication

 for them.” Id.

        Title 18, United States Code, Section 4241 governs the determination of mental

 competency to stand trial. Section 4241(d) provides:

        If, after the hearing, the court finds by a preponderance of the evidence that
        the defendant is presently suffering from a mental disease or defect
        rendering him mentally incompetent to the extent that he is unable to
        understand the nature and consequences of the proceedings against
        him or to assist properly in his defense, the court shall commit the
        defendant to the custody of the Attorney General.



                                          Page 5 of 9
Case 5:15-cr-00061-SMH-MLH Document 61 Filed 09/30/20 Page 6 of 9 PageID #: 327




 18 U.S.C. § 4241(d) (emphasis added). Here, the Court has reviewed the record in its

 entirety, including the change of plea hearing transcript, the sentencing transcript, and

 the attachments to Leger’s Section 2255 motion. Nothing in the record reveals that Leger

 was suffering from a mental disease or defect rendering him mentally incompetent such

 that he was unable to understand the nature and consequences of the proceedings

 against him or to assist properly in his defense.       See generally U.S. v. Gonzales-

 Gonzalez, 995 F.2d 222, 1993 WL 209990 *2 (5th Cir. 1993) (“Although the record shows

 that Gonzalez has a long history of drug and alcohol abuse, which resulted in delusional

 paranoia at one time, nothing in the record indicates, and Gonzalez does not allege, that

 his past substance abuse inhibited his ability to understand his trial or assist in his

 defense”). During his guilty plea, Leger discussed his mental health issues on the record

 and stated that while certain medications made him process information more slowly, he

 understood the questions being asked and his thought process was not affected. See

 Record Document 56 at 8. Leger told the Court he was processing information “just fine”

 and he was “clearheaded.” Id. at 9. When asked if he had “any other mental or physical

 problems that might limit your ability to understand today’s court proceeding,” Leger

 responded “no, sir.” Id. Leger stated that he was pleading guilty because he was, “in

 fact, guilty as charged.” Id. at 16. He stated his plea was a free and voluntary act and

 that he was satisfied with his attorney’s representation of his interests. See id. at 10, 16.

        To the extent Leger is alleging he was “insane” at the time of the offense, he must

 demonstrate that “he was unable to appreciate the nature and quality or the wrongfulness

 of his acts. See U.S. v. Abou-Kassem, 78 F.3d 161, 165-166 (5th Cir. 1996), citing 18

 U.S.C. § 17. “Otherwise a mental disease or defect does not constitute a defense.” Abou-



                                          Page 6 of 9
Case 5:15-cr-00061-SMH-MLH Document 61 Filed 09/30/20 Page 7 of 9 PageID #: 328




 Kassem, 78 F.3d at 166. Again, nothing in the record supports any such claim. In fact,

 the guilty plea transcript contradicts Leger’s position as he readily admitted he knew the

 action of receiving child pornography was wrong at the time he carried he committed it.

 See Record Document 56 at 13-16. Leger can suffer from a mental disorder and still be

 held legally responsible for the crimes he commits. See U.S. v. Cronan, 983 F.2d 1061,

 1993 WL 14989 *2.

        Moreover, “the decision not to proceed with an insanity defense is ordinarily a

 matter of trial strategy which is well within the acceptable range of professional conduct.”

 Cronan, 1993 WL 14989, *3.         Leger has failed to demonstrate to this Court the

 extraordinary circumstances that would warrant deviation from this general rule. See id.

 Even if this Court were to assume that defense counsel was ineffective, Leger has not

 shown that the assertion of mental incompetency and/or an insanity defense would have

 affected the outcome of the proceedings. See Beets, 65 F.3d at 1265. Conclusory and

 speculative allegations on a critical issue such as this are insufficient to raise

 constitutional issues. See Cronan, 1993 WL 14989, *2.

        Finally, it appears Leger may also be arguing that his attorney should have more

 vigorously raised the issue of mental health as a mitigating factor at sentencing.

 However, the record reveals that defense counsel filed a sentencing memorandum

 outlining Leger’s previous struggles with mental illness and other mental health issues.

 See Record Document 44 at 5-6. Defense counsel specifically cited Leger’s mental

 health issues as a mitigating factor at sentencing. See id. at 7. At the sentencing hearing,

 the Court stated on the record that it had reviewed the defense memorandum. See

 Record Document 57 at 4.          Additionally, Leger was sentenced to 180 months

                                          Page 7 of 9
Case 5:15-cr-00061-SMH-MLH Document 61 Filed 09/30/20 Page 8 of 9 PageID #: 329




 imprisonment in this matter, the mandatory minimum sentence. See Record Documents

 48 & 49. Thus, no lesser sentence could have been imposed and Leger’s claim of

 ineffective assistance of counsel at sentencing fails.

                                       CONCLUSION

        The Court finds that Leger’s claims of ineffective assistance of counsel relating to

 his mental health fail, as the record establishes neither deficient performance on the part

 of defense counsel nor that any purported deficiency prejudiced Leger. Accordingly,

 Leger’s Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255

 (Record Document 51) is hereby DENIED.

        Pursuant to Rule 11(a) of the Rules Governing 2255 proceedings for the United

 States District Courts, this Court must issue or deny a certificate of appealability when it

 enters a final order adverse to the applicant. “Before entering the final order, the court

 may direct the parties to submit arguments on whether a certificate should issue.” Rule

 11(a) Rule Governing Section 2255 Proceedings for the United States District Courts

 (emphasis added). Unless a certificate of appealability issues, an appeal may not be

 taken to the court of appeals.




                                          Page 8 of 9
Case 5:15-cr-00061-SMH-MLH Document 61 Filed 09/30/20 Page 9 of 9 PageID #: 330




         In this instance, a certificate of appealability is DENIED because the applicant has

 failed to demonstrate a substantial showing of the denial of a constitutional right. See 28

 U.S.C. § 2253(c)(2).

         THUS DONE AND SIGNED, at Shreveport, Louisiana, this 30th day of September,

 2020.




                                          Page 9 of 9
